DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claim 1 is currently under examination. Claims 3-8 are withdrawn from consideration. Claim 2 has been cancelled. Claim 1 is amended.
Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The closest prior art is Yu et al. (JP 2012081440 A, applicants submitted in IDS).
Yu et al. teach a vinylpyridine resin used as a catalyst carrier ([0001]) that is a copolymer of 4-vinylpyridine-divinylpyridine) ([0034]-[0036]), wherein the crosslinking agent (i.e., divinylbenzene) is preferably 20-60% with respect to the monomer ([0036]), total pore volume (V) is 0.15-0.25 cc/g ([0014]), the specific surface area (A) is preferably 30-80 m2/g ([0014]), and the pore diameter (D) is 3-5 nm ([0010]). 
The term of the instant claimed "molar ratio C/N of carbon atoms to nitrogen atoms" is considered as a value obtained by determining the total number of moles C of carbon atoms and the total number of moles N of nitrogen atoms in the vinylpyridine 
However, neither Yu et al. nor any prior arts of the record specifically teaches or suggests a vinylpyridine and divinylbenzene copolymer resin having a molar ratio C/N and a proportion of a volume of pores having a pore diameter of 10 nm or more to a volume of the whole pores of 4.0% or more and 90% or less  as per applicant claim 1. Therefore, the claim 1 is allowable. 
As such, a process of making the allowed vinylpyridine resin as per applicant claims 3-6 are allowed, wherein the SP value of the pore forming agent is considered as defined in the instant Specification paragraph [0058] (US 2020/0290028 A1).
As such, a catalyst supported on the allowed vinylpyridine resin as per applicant claims 7-8 are allowed,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday, 10:00am -4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melvin Curtis Mayes can be reached on 571-272-1234.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUN QIAN/           Primary Examiner, Art Unit 1732